DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 8, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WILSON et al, US 2002/0169720.
Re claims 1, 8, and 16:
WILSON teaches a system for authorizing transactions, the system comprising:
One or more processors [0015] [0019]; and
A memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to [0040] [0058]:
Associate a first status with one or more travel factors, the first status being associated with a financial account and indicating a first request to authorize or restrict transactions associated with the one or more travel factors, wherein the one or more travel factors comprise a merchant identifier, a geographic region, a date, a time, or combinations thereof [0016] [0025] [0039] [0052] [0055] [0056];
Receive, from a computing device associated with a user of the financial account, a request to replace the first status with a second status, the second status indicating a second request to authorize or restrict transactions associated with the one or more travel factors, the second request being different from the first request [0054] [0068];
Replace the first status with the second status [0054] [0058];
Receive an authorization request for a requested transaction involving the financial account [0060]-[0065] [Figure 6]; and
Determine, based at least in part on the second status, whether the requested transaction is authorized [0060]-[0065] [Figure 6].
Re claim 15:
WILSON teaches the method of claim 8, further comprising:
Outputting user interface data to the computing device for presentation of a user interface through which the computing device can receive the first request to authorize or restrict the transaction associated with the one or more travel factors (i.e., cardholder uses a computer program 250 executing on the cardholder computing device to input requests to authorize or restrict transactions [0015]-[0016] [0024] [0040] [0052]).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7, 9-11, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WILSON et al, US 2002/0169720 in view of MACKOUSE, US 2008/0021787.
Re claims 2-4, 7, 9-11, 14, and 17-18:
WILSON teaches the system and method of claims 1 and 8, but does not teach transmitting, to a law enforcement authority or a merchant associated with the authorization request, a notification indicating that a restricted transaction was attempted.
MACKOUSE teaches a transmitting, a law enforcement authority or a merchant associated with the authorization request, a notification indicating that a restricted transaction was attempted [0133] [Figure 8]; transmitting to the computing device associated with the user, a notification indicating that a restricted transaction was attempted [0127] [0133] [Figure 8]; responsive to receiving the authorization request from a particular merchant and determining that the requested transaction is not authorized, transmitting an alert to the computing device associated with the user [0127] [0133] [Figure8]; further receiving, from the computing device associated with the user, a request to override the restriction and determining, based on the request to override the restriction, that the requested transaction is authorized [0116] [0130]-[0124] [0149].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of MACKOUSE in the system and method of WILSON such that notifications indicating when a restricted transaction was attempted are sent to the user and authorities for the purpose of quickly alerting both user and law enforcement such that actions against fraudulent transaction attempts are taken.  Further incorporating the ability to override the restriction would be for the purpose of providing users with the ability to conduct emergency transactions at restricted locations/merchants (MACKOUSE [0120]-[0124]).

Claims 5, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WILSON et al, US 2002/0169720 in view of KOHL, US 7,707,048.
Re claims 5, 12, and 19:
WILSON teaches the system and method of claims 1, 8, and 16, wherein the merchant identifier comprises a numeric address [0059] [Figures 2, 3, and 5].  
WILSON does not teach the identifier comprises one or more merchant locations or a merchant location located within the geographic region.
KOHL teaches a system and method for controlling authorization of the type of stores at which a payment device may be used, wherein the system may restrict usage of funds to a merchant location with (column 2, lines 51-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of KOHL in the system and method of WILSON such that the merchant identifier comprises one or more merchant locations for the purpose of providing users with the ability to further restrict transactions to particular merchant locations.

Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WILSON et al, US 2002/0169720 in view of KOHL, US 7,707,048, as applied in claims 5, 12, and 19, and further in view of PHILLIPS et al, US 2007/0244633.
Re claims 6, 13, and 20:
WILSON, in view of KOHL, teaches the system and method of claims 5, 12, and 19, but does not teach transmitting an alert to the computing device responsive to determining that the computing device associated with the user enters a particular geographic region or arrives at a particular merchant location.
PHILLIPS teaches transmitting an alert to the computing device responsive to determining that the computing device associated with the user enters a particular geographic region or arrives at a particular merchant location [0088] [0112] [0121] [0127].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the teachings of PHILLIPS in the system and method of WILSON, in view of KOHL, such that an alert is transmitted to the computing device when the user enters a particular geographic region or arrives at a particular merchant location for the purpose of notifying the user of the ability or inability to perform transaction at a particular location/region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876